Final decree affirmed with costs of appeal. The master’s conclusion that the plaintiff and his predecessors in title, by continuous use for more than twenty years, have acquired a right by prescription to use a driveway which passes over the defendants’ land was consistent with and justified by his other findings. Seasonal absence of the plaintiff and his predecessors from their summer residence did not require a finding that the adverse use was not continuous. Kershaw v. Zecchini, 342 Mass. 318, 320-321, and cases cited. Restatement: Property, § 459 (1), comment b. Anno. 24 A. L. R. 2d 632.